Citation Nr: 1333102	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  03-24 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to service connection for a seizure disorder, to include as secondary to endometriosis or a service-connected stomach condition.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel



INTRODUCTION

The Veteran had active service from March 1986 to July 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, denying the claim of entitlement to service connection for a seizure disorder.  The Board subsequently remanded this claim in January 2007, April 2009, and March 2013.  

In April 2009, the Board also remanded, among other issues, the issue of entitlement to service connection for endometriosis.  In June 2010, the RO issued a statement of the case addressing the claim of entitlement to service connection for endometriosis.  Thereafter, the Veteran did not file a substantive appeal to the Board.  

In May 2013, the Veteran testified at a hearing before the undersigned at the RO in Waco, Texas.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless claims file (Virtual VA).  During her hearing, she testified that she mistakenly thought she had submitted a substantive appeal for the issue of entitlement to service connection for endometriosis when perfecting an earlier statement of the case that did not specifically address this issue.  The Veteran's claims file is substantial and reflects numerous claims filed over the course of the years resulting in a complicated procedural backdrop.  In short, the Veteran's claim for service connection for endometriosis was received in October 2004 which was initially adjudicated in a June 2005 rating decision.  The Veteran filed a VA Form 9 in July 2005 in which she disagreed with the denial of service connection.  The VA Form 9 is treated as a notice of disagreement.  Notwithstanding the subsequent readjudication of the issue in an August 2008 rating decision, the Veteran's notice of disagreement was not addressed until the issuance of the June 2010 statement of the case.  The Board finds that the Veteran's contention that she was confused and thought this issue had already been perfected to the Board and was part of the current appeal credible.  Indeed, the Veteran has contended since 2004 that her seizure disorder was secondary to her endometriosis so for her to intentionally pursue an appeal on the seizure issue without establishing the condition precedent (i.e., service connection for endometriosis) is not plausible.  For these reasons, the Board has included the endometriosis issue within its scope of appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for endometriosis and a seizure disorder.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in communication received in May 2013, the Veteran asserted that because there was evidence of endometriosis prior to military service, she was entitled to service connection on a presumptive basis.  Specifically, she has argued that this is an incurable malady that begins at puberty.  

For purposes of basic entitlement to service-connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

In the present case, a diagnosis of endometriosis was not noted in the Veteran's March 1986 enlistment examination.  No associated symptoms were noted either.  As such, the presumption of soundness attaches unless there is clear and unmistakable evidence that this condition existed before acceptance and enrollment and was not aggravated by such service.  

There are records from 1985 suggesting multiple diagnoses of endometritis (as opposed to endometriosis).  According to a February 1985 record, the Veteran was suffering from endometritis of unknown etiology.  However, a follow-up visit note from two days later instead noted a diagnosis of vaginitis secondary to antibiotic therapy.  Questionable endometritis was also noted upon treatment in March 1985.  However, a subsequent record from October 1985 assigned diagnoses of condylomata acuminate, trich vaginitis and a vaginal polyp.  Another record from October 1985 noted a diagnosis of mild endometritis, among other issues.  This same diagnosis was noted upon treatment in January 1986 and February 1986.  However, none of these records reflect an actual diagnosis of the condition known as endometriosis.  

The Board notes that the January 2012 VA examiner indicated that the Veteran was diagnosed with endometriosis prior to military service.  However, a review of the records cited by this examiner are the same as those discussed above and they reflect a diagnosis of endometritis rather than endometriosis, despite what is written in the examination report.  The Board does not have the ability to formulate a medical conclusion regarding the relationship of endometritis to endometriosis.  See generally Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, a medical opinion as to whether there is clear and unmistakable evidence that this condition preexisted military service is required.  

It is also not clear from the current evidence of record whether endometriosis may have manifested during, or as a result of, active military service.  Numerous in-service treatment records reflect gastrointestinal complaints such as cramping.  A diagnosis of gastroenteritis was also assigned in March 1987.  The Veteran has alleged that these symptoms were actually manifestations of endometriosis that went undiagnosed.  The record does not currently contain competent evidence supporting this theory.  

The Veteran was also seen for a pap smear in January 1989.  She was diagnosed with amenorrhea, rule out pregnancy.  Chlamydia appears to have also been noted.  A March 1989 record also reflects diagnoses of intrauterine pregnancy and left corpus leteum cyst.  A laparoscopy performed at this time revealed a normal uterus, fallopian tubes and ovaries (with the exception of the corpus luteum cyst in the left ovary).  The Board notes that a December 2009 VA examiner indicated that this laparoscopy revealed the presence of endometriosis.  However, this is not supported by the evidence of record, and as will be discussed below, the diagnosis of endometriosis was not provided for several more years.  

A post-active duty record dated January 1990 also reflects complaints of pelvic pain.  The record notes a laparascopy was also performed in March 1995 because of endometriosis.  According to a surgical note dated May 1995, the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy with repair of entertomy at this time.  Her principle diagnosis was noted to be endometriosis.  An additional surgery was performed in June 1995 due to vaginal hemorrhage.  A left hemicolectomy was then performed in October 1995 to remove part of the Veteran's redundant colon.  

In light of the above, an opinion as to direct causation is also necessary.  Therefore, the Veteran should be scheduled for an examination before an appropriate physician to determine the etiology of her endometriosis.  The examiner should opine as to whether it is at least as likely as not that the Veteran's endometriosis manifested during, or as a result of, active military service.  The term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.  In formulating a conclusion, the examiner should consider and discuss the in-service evidence of gastrointestinal and gynecological symptomatology, as well as the Veteran's lay statements regarding the history of this condition.  

The examiner should also opine as to whether there is clear and unmistakable evidence of this condition preexisting military service.  In formulating this opinion, the examiner should consider and discuss the evidence from 1985 regarding gynecological symptomatology and diagnoses of endometritis.  If it is determined that there is clear and unmistakable evidence of endometriosis prior to service, then the examiner should determine whether there is clear and unmistakable evidence that this condition was NOT aggravated as a result of military service.  For VA purposes, aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  A complete rationale must be offered for all opinions offered.  

As for the Veteran's claim of entitlement to service connection for a seizure disorder, she has asserted that this condition developed as a result of surgeries and complications associated with her endometriosis.  During VA treatment in July 2002, the Veteran alleged that she began to suffer seizures following five surgeries on her abdomen for endometriosis.  It was noted that a previous EEG performed in 1998 was negative.  However, a December 2001 VA treatment record notes that a seizure disorder was diagnosed in 1998.  A September 1998 record also reflects that the Veteran was experiencing seizures.  She was noted to be using cocaine at this time.  An October 1998 record reflects that the Veteran had been using cocaine since 1996 and had since increased her usage to on a daily basis.  The Veteran also endorsed physical and sexual abuse as a child with head injuries, and she felt these injuries were responsible for her problems with seizures.  

While the record contains a medical opinion dated January 2012 that addresses service connection for a seizure disorder on a direct basis, the record does not reflect that an opinion has been obtained regarding secondary service connection.  As such, if it is determined that service connection is warranted for endometriosis, then the Veteran should be scheduled for an examination to determine whether it is at least as likely as not that her seizure disorder manifested as a result of endometriosis, or, whether it has been permanently aggravated by endometriosis.  

In addition, the Veteran alleged during her recent hearing that her seizure disorder might also be related to her service-connected gastrointestinal condition.  As such, regardless of whether endometriosis is deemed to be service-connected, a VA examiner should opine as to whether it is at least as likely as not that the Veteran suffers from a seizure disorder that was either caused by, or permanently aggravated by, her service-connected gastrointestinal disorder.  

Finally, the most recent record of treatment from a VA Medical Center (VAMC) associated with either the physical claims file or Virtual VA is dated February 2008.  Records of medical treatment prepared since this time should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Records of VA medical treatment prepared since February 2008 should be obtained and incorporated into the Veteran's claims file, either physically or electronically.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician(s) or certified physician's assistant(s), for her endometriosis and seizure disorders.  Her claims file and a copy of this remand must be provided to the examiner for review and the examination report should reflect review of the claims file.  All indicated tests and studies should be performed, and the examiner should then address the following:

(A)(1)  Is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered active military service in March 1986 with pre-existing endometriosis?  In formulating an opinion, the examiner should consider and discuss the evidence from 1985 of gynecological symptomatology, including diagnoses of endometritis.  

(2)  If yes, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing endometriosis WAS NOT aggravated beyond the natural progress of the disorder by her active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.  

(3)  If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing endometriosis, is it at least as likely as not (i.e., 50 percent or greater probability) that any endometriosis shown post-service is etiologically related to any symptomatology noted during such service?  In formulating this opinion, the examiner should consider and discuss the in-service gastrointestinal and gynecological symptomatology, as well as the Veteran's lay statements regarding the history of this condition.  

(B) Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran suffers from a seizure disorder that was (1) caused or (2) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her endometriosis (assuming that service connection is established for this condition)?  If such aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the Veteran's seizure disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the endometriosis.  The examiner should consider and discuss the Veteran's extensive surgical history related to endometriosis when formulating an opinion.  

(C) Regardless of whether service connection has been established for endometriosis, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's seizure disorder was (1) caused or (2) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by her service-connected gastrointestinal disorder (irritable bowel syndrome).  If such aggravation is found, the examiner should address the following medical issues:  (i) the baseline manifestations of the Veteran's seizure disorder found prior to aggravation; and (ii) the increased manifestations that are proximately due to the service-connected gastrointestinal disorder (irritable bowel syndrome).  

A complete rationale is required for all opinions offered, and the medical evidence of record and the Veteran's lay assertions should be considered and discussed.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  The RO/AMC should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

4.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If the claims remain denied, the RO/AMC should provide the appellant a supplemental statement of the case as to the issues on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).\

